Case: 11-51143    Document: 00511920039         Page: 1     Date Filed: 07/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                           FILED
                                                                           July 13, 2012

                                    No. 11-51143                          Lyle W. Cayce
                                  Summary Calendar                             Clerk



JOSEPH A. DI RUZZO,

                                                  Plaintiff-Appellant
v.

JOE TABARACCI, in his Individual Capacity Only; JENNIFER COSTA, in
her Individual Capacity Only; SUZANNE MITCHELL, in her Individual
Capacity Only; ANNE CLEMENTS, in her Individual Capacity Only;
OFFICER JOHN DOE, Board Member in his Individual Capacity Only;
Presiding at the informal settlement Conference on May 21, 2011,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             U.S.D.C. No. 11-CV-679


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Joseph A. Di Ruzzo, pro se, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint against Defendants-Appellees,
members and employees of the Texas Medical Board, on the grounds of qualified


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this order should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51143   Document: 00511920039      Page: 2   Date Filed: 07/13/2012



                                  No. 11-51143

immunity, absolute immunity, and Younger abstention. As we conclude that the
Defendants are entitled to immunity from suit, and as Di Ruzzo has asserted no
error with respect to abstention, we AFFIRM the dismissal.
                                        I.
      Di Ruzzo’s amended complaint alleges that the Defendants violated his
constitutional rights in the conduct of a hearing with regard to Di Ruzzo’s
alleged unlicensed practice of medicine. Specifically, Di Ruzzo objects to the
denial of his request to make an electronic audio recording of the hearing and to
the Board members’ failure to produce copies of their oaths of office.
      On October 31, 2011, the district court dismissed the complaint. Di Ruzzo
appealed.
                                       II.
      A district court’s grant of a motion to dismiss is reviewed de novo, using
the same standard as the district court. Frank v. Delta Airlines, Inc., 314 F.3d
195, 197 (5th Cir. 2002). In ruling on a motion to dismiss, a court “accepts all
well-pleaded facts as true, viewing them in the light most favorable to the
plaintiff.” Reliable Consultants, Inc. v. Earle, 517 F.3d 738, 742 (5th Cir. 2008)
(internal quotation marks omitted). “To survive a Rule 12(b)(6) motion to
dismiss, the plaintiff must plead enough facts to state a claim to relief that is
plausible on its face.” Id. (internal quotation marks omitted).
      Di Ruzzo’s complaint alleges that Defendants Joe Tabaracci, Jennifer
Costa, and Suzanne Mitchell are counsel for the Texas Medical Board, and that
John Doe is a Board member. It is well established that state agents performing
quasi-judicial and quasi-prosecutorial functions are entitled to absolute
immunity from suit. See Beck v. Tex. State Bd. of Dental Exam’rs, 204 F.3d 629,
634 (5th Cir. 2000); O’Neal v. Miss. Bd. of Nursing, 113 F.3d 62, 65 (5th Cir.
1997). “Absolute immunity denies a person whose federal rights have been
violated by a government official any type of remedy, regardless of the conduct.”

                                        2
   Case: 11-51143    Document: 00511920039      Page: 3   Date Filed: 07/13/2012



                                  No. 11-51143

O’Neal, 113 F.3d at 65. As we conclude that the counsel and members of the
Texas Medical Board were performing quasi-prosecutorial and quasi-judicial
functions with respect to the hearing regarding Di Ruzzo’s alleged unlicensed
practice of medicine, the district court’s dismissal of the claims against
Tabaracci, Costa, Mitchell, and Doe on absolute immunity grounds was proper.
      Di Ruzzo’s complaint alleges that Defendant Anne Clements is a senior
investigator for the Texas Medical Board.            A state agent performing
investigative functions, as opposed to adjudicative or prosecutorial functions, is
not entitled to absolute immunity. Beck, 204 F.3d at 636. However, as we
conclude that Di Ruzzo has failed to allege the violation of a clearly established
constitutional right, the district court’s dismissal of the claims against Clements
on the basis of qualified immunity was proper. Id. at 638.
      Di Ruzzo’s complaint requests injunctive relief from the alleged violations
of his rights. “[Q]ualified immunity does not extend to suits for injunctive relief
under § 1983.” Johnson v. Epps, No. 10-60553, 2012 WL 2360133, at *5 (5th Cir.
June 21, 2012). However, Plaintiff has failed to assert any error with respect to
the district court’s dismissal of his request for injunctive relief pursuant to
Younger abstention principles. “We will not raise and discuss legal issues that
[a pro se appellant] has failed to assert; when an appellant fails to identify any
error in the district court’s analysis, it is the same as if the appellant had not
appealed that [issue].” Williams v. Comm’r, 362 F. App’x 422, 422 (5th Cir.
2010).
                                       III.
      For the foregoing reasons, we AFFIRM the district court’s judgment.




                                        3